Appleton, C. J.
This is an action of the case against the defendant for diverting water from her mill, between the nineteenth day of April, 1880, and the twenty-sixth of November following.
It appears from the testimony of Rufus Moody, the plaintiff’s agent, that he let the mill, "just as it wasthat hé " let the mill and the water, what we had a right to usethat he " attached no conditions to the tenancy, nor anything of that kind. They had the right to use the same as the occupants had under the deeds.” The lease was for the year 1880, and the stipulated rent was paid.
If there was a diversion of water by the defendant while the mill was under lease, the lessees were the sufferers thereby, not the plaintiff. The lessees have the light of action if one exists. The plaintiff has suffered no loss. She has sustained no injury. She rented her mill at her own price. Her rent was paid without diminution. She has no cause of complaint.
The writ alleges no diminution of rents in'consequence of the alleged diversion of water. If there had been ever so wrongful a diversion, it not being alleged that' rents had been thereby diminished, the plaintiff could not recover for any loss of rent thus occasioned. Plimpton v. Gardiner, 64 Maine, 361.

.Plaintiff nonsuit.

Walton, Danfokth, Yip.gin, Petep.s and Libbey, JJ., concurred.